                             UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                        MONROE DIVISION

 UNITED STATES OF AMERICA                                 *     CRIMINAL NUMBER 3:18-cr-0321

 vs.                                                      *     JUDGE TERRY A. DOUGHTY

 DERRICK ANTONIO HALL                                     *     MAG. JUDGE KAREN L. HAYES

                                    MEMORANDUM ORDER

        Pending before the Court is a Writ of Habeas Corpus Ad Subjiciendum1 [Doc. No. 82]

filed by Defendant Derrick Antonio Hall (“Hall”), pro se.

        On October 7, 2019, Hall filed a Notice of Appeal [Doc. No. 64]. On October 11, 2019,

this matter was referred to the Office of the Federal Public Defender for assignment of appeal

counsel. [Doc. No. 71]. On October 17, 2019, notice was filed that Betty L. Marak was

appointed to represent Hall for purpose of appeal in this matter. [Doc. No. 72]

        On December 9, 2019, the Court received the pending Writ of Habeas Corpus Ad

Subjiciendum [Doc. No. 82] filed by Hall, pro se; however, Hall’s case is still on direct appeal,

and he is represented by counsel.

        The Court must consider whether it has subject matter jurisdiction over Hall’s § 2255

motion. “[A] criminal defendant may not collaterally attack his conviction until it has been


        1
           A writ of habeas corpus ad subjiciendum is a “writ directed to someone detaining another person
and commanding that the detainee be brought to court.—Usu[ally] shortened to habeas corpus.” Black's
Law Dictionary (10th ed.2014). Habeas corpus itself is defined as “a writ employed to bring a person before
a court, most frequently to ensure that the person's imprisonment or detention is not illegal (habeas corpus
ad subjiciendum ).” Id. The two terms are thus interchangeable. See Kilgore v. Lynch, 15-2063, 2016 WL
1054520 n. 2 (W.D. La. March 14, 2016). Therefore, the Court construes Hall’s writ of habeas corpus ad
subjiciendum as a 28 U.S.C. § 2255 motion.
affirmed on direct appeal.” Fassler v. United States, 858 F.2d 1016, 1019 (5th Cir. 1988) (citing

Jones v. United States, 453 F.2d 351, 352 (5th Cir. 1972)). As is the case here, when a movant

seeks § 2255 relief while a direct appeal is pending, the motion is not ripe for consideration and

must be dismissed for lack of jurisdiction. See Risby v. Wendt, No. 3–04–CV–0291–R, 2004 WL

828067 at *5 (N.D. Tex. Apr. 15, 2004), rec. adopted, 2004 WL 937013 (N.D. Tex. Apr. 29,

2004) (construing application for writ of habeas corpus as a § 2255 motion and dismissing case

for lack of jurisdiction because underlying criminal conviction was on appeal); United States v.

Norwood, No. 7–06–CV–187–R, 2006 WL 3350207 at *1 (N.D. Tex. Nov. 15, 2006)

(dismissing § 2255 motion as “premature” where direct appeal was pending). The Court has no

jurisdiction over Hall’s § 2255, so long as his direct appeal is pending.

       In such a situation, Hall’s § 2255 motion should be dismissed without prejudice to

refiling after resolution of the direct appeal. See, e.g., United States v. Fantozzi, 90 F. App’x 73,

74 (5th Cir. 2004). A review of the docket conclusively shows that Hall’s § 2255 has been filed

during the pendency of his direct appeal. As his direct appeal may render his § 2255 motion

moot, the Court finds Hall’s § 2255 must be dismissed without prejudice to later re-filing.

Accordingly,

       IT IS ORDERED that Defendant Derrick Antonio Hall’s Writ of Habeas Corpus Ad

Subjiciendum [Doc. No. 82] is dismissed without prejudice to his right to resubmit upon

resolution of his direct appeal.

       Monroe, Louisiana, this 12th day of December, 2019.


                                                       ______________________________
                                                       TERRY A. DOUGHTY
                                                       UNITED STATES DISTRICT JUDGE
